          Case 1:09-cr-00909-DC Document 16 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                   :          ORDER

             - against -                   :          09 Cr. 909-1 (DC)

RIGOBERTO RENTERIA-ANDRADE,                :

                         Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

             As requested, defense counsel will be given an

opportunity to speak with the defendant, Rigoberto Renteria-

Andrade, by telephone fifteen minutes before the conference

scheduled for August 3 at 1 p.m.         Accordingly, at 12:45 p.m. on

August 3, 2020, the Westchester County Jail will call defense

counsel at the telephone number listed on the docket, which

defense counsel has confirmed with Chambers.            Before August 3,

2020, Chambers will provide counsel with a telephone number at

which the interpreter can be reached at the time of the pre-

conference; it is counsel's responsibility to conference the

interpreter in with the defendant for the pre-conference.

             Shortly before the teleconference, counsel shall call

(917) 933-2166 and enter the following conference identification

number:     680 431 835#.     Members of the press and public who wish

to listen in on the conference may call the same number and use
         Case 1:09-cr-00909-DC Document 16 Filed 07/20/20 Page 2 of 2



the same conference identification code; but they will not be

permitted to speak during the conference.

            SO ORDERED.

Dated:      New York, New York
            July 20, 2020



                                           ___s/Denny Chin______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation




                                     -2-
